  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                               v.                                             )
                        Rodney Lee Wilson                                     )     USDC Case Number: CR-14-00304-001 JD
                                                                              )     BOP Case Number: DCAN414CR00304-001
                                                                              )     USM Number: 19990-111
                                                                              )     Defendant’s Attorney: Michael J. Shepard (appointed)

  THE DEFENDANT:
        admitted guilt to Charge Two of the Petition filed on September 5, 2018.
        was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
  Violation Number               Nature of Violation                                                                        Violation Ended
  Two                            Unlawful Use of a Controlled Substance                                                     09/04/2018




  The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

        Charge One of the Petition filed on September 5, 2018, is dismissed.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  1/30/2019
  Last Four Digits of Defendant’s Soc. Sec. No.: 2859                             Date of Imposition of Judgment

  Defendant’s Year of Birth: 1966
                                                                                  Signature of Judge
  City and State of Defendant’s Residence:                                        The Honorable James Donato
  Richmond, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  2/11/2019
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lee Wilson                                                                                   Judgment - Page 2 of 6
CASE NUMBER: CR-14-00304-001 JD

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Eight months.


      The Court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.


      The defendant shall surrender to the United States Marshal for this district:
             at __________           am         pm      on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             at __________           am        pm     on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

             as notified by the Probation or Pretrial Services Office.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                      By
                                                                                    DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lee Wilson                                                                                      Judgment - Page 3 of 6
CASE NUMBER: CR-14-00304-001 JD

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 22 months.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

                                      MANDATORY CONDITIONS OF SUPERVISION
1)    You must not commit another federal, state or local crime.
2)    You must not unlawfully possess a controlled substance.
3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
      imprisonment   andabove
                   The    at least twotesting
                                drug    periodic drug tests
                                              condition     thereafter, based
                                                        is suspended,   as determined  by thedetermination
                                                                              on the court's  court.       that you pose a low risk of future
                   substance abuse. (check if applicable)
4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lee Wilson                                                                                      Judgment - Page 4 of 6
CASE NUMBER: CR-14-00304-001 JD

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
           RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
           and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
           from the court or the probation officer.
4)         You must follow the instructions of the probation officer related to the conditions of supervision.
5)         You must answer truthfully the questions asked by your probation officer.
6)         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
           living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
           before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
           notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
           officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
           view.
8)         You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
           so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
           where you work or anything about your work (such as your position or your job responsibilities), you must notify the
           probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
           possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
           change or expected change.
9)         You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
           communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
           probation officer.
10)        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the court.
12)        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
           that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
           nunchakus or tasers).


           If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
           person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
           that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.




(Signed)
             Defendant                                                          Date


             U.S. Probation Officer/Designated Witness                          Date
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lee Wilson                                                                  Judgment - Page 5 of 6
CASE NUMBER: CR-14-00304-001 JD

                                         SPECIAL CONDITIONS OF SUPERVISION
Prior Conditions

1.       You must participate in a program of testing and treatment for drug abuse, as directed by the probation
         officer, until such time as you are released from treatment by the probation officer. You are to pay part
         or all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed
         appropriate by the probation officer. Payments shall never exceed the total cost of urinalysis and
         counseling. The actual co-payment schedule shall be determined by the probation officer.

2.       You must abstain from the use of all alcoholic beverages.

3.       You must not open any new lines of credit and/or incur new debt without the prior permission of the
         probation officer.

4.       You must provide the probation officer with access to any financial information, including tax returns,
         and shall authorize the probation officer to conduct credit checks and obtain copies of income tax
         returns.

5.       You must submit to a search of your person, residence, office, vehicle, or any property under your
         control. Such a search shall be conducted by a United States Probation Officer or any federal, state or
         local law enforcement officer at any time with or without suspicion. Failure to submit to such a search
         may be grounds for revocation; you shall warn any residents that the premises may be subject to
         searches.

6.       You must not possess any false identification and shall provide your true identity at all times.

7.       You must not own or possess any firearms, ammunition, destructive devices, or other dangerous
         weapons.

8.       You must cooperate in the collection of DNA as directed by the probation officer.

9.       You must provide the probation officer with your mobile number and must check your voice mail and
         text messages daily. You must return the probation officer’s calls and/or text messages within 24 hours.

10.      You must pay any restitution and special assessment that is imposed by this judgment and that remains
         unpaid at the commencement of the term of supervised release. While incarcerated, payment of criminal
         monetary penalties are due at the rate of not less than $25 per quarter and payment shall be through the
         Bureau of Prisons Inmate Financial Responsibility Program. Criminal monetary payments shall be
         made to the Clerk of U.S. District Court, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102.
         While on supervised release, the restitution payments are to be made to the same address to the attention
         of the Financial Unit, and you are ordered to make monthly payments of not less than $50 or at least 10
         percent of earnings, whichever is greater, to commence no later than 60 days from the commencement
         of supervised release. Any established payment plan does not preclude enforcement efforts by the U.S.
         Attorney’s Office if the defendant has the ability to pay more than the minimum due.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lee Wilson                                                                     Judgment - Page 6 of 6
CASE NUMBER: CR-14-00304-001 JD

The Defendant must pay the total criminal monetary penalties as originally imposed, less any payments already
received:

         Special Assessment: $ 100                Fine: None         Restitution: $ 145,562.20
